The opinion of the Court was by
Weston C. J.
We are not satisfied, that the facts present a case, under the ninth section of the act for the relief of the poor, stat. of 1821, c. 122, as it does not appear, that the inhabitants of the unincorporated place, whore the pauper resided, were usually *139taxed in Lincoln. It is admitted, however, that the pauper had his legal settlement in that town. By the third section of that statute, it is made the duty of every town, to relieve and support all poor and indigent persons, lawfully settled therein, whenever they shall stand in need of relief. And in the fourth section, the overseers are charged with the performance of this duty.
As the place, where the pauper resided, adjoined no other town, they could not be relieved from the duty by the overseers of any other town, under the ninth section. Upon these facts, we entertain no doubt, that the overseers of Lincoln had authority to provide for the support of the pauper in question. It imposed no additional burthen upon the town, but was done in the discharge of a legal liability, in a matter within their proper department.
If, however, the plaintiff supplied the pauper, without the authority and direction of the overseers, wo perceive no sufficient ground for an implied promise against the town. Nor could the plaintiff, not being an inhabitant of the town, entitle himself, under the eighteenth section of the same law, to an action for the reimbursement of his expenditures, after notice to the overseers. But if the expenses, sought to be recovered in this action, were incurred at the request of a majority of the overseers, or upon their promise that they should be repaid, we are of opinion, that the action may be sustained. Upon this point, the finding of the jury is not explicit, and for this reason, wo set aside the verdict. If it should turn out, that the pauper was supported as such by the overseers of Lincoln, within the bounds of what is now Chester, at the time of its incorporation, we do not think that he thereby gained a settlement in Chester. The generality of the terms used, in this mode of gaining a settlement, has been limited in analogous cases. As where a residence of ten years, by which, and the payment of taxes five, a settlement might be gained, was part of the time as a pauper, at the expense of another town. East Sudbury v. Waltham, 13 Mass. R. 460; East Sudbury v. Sudbury, 12 Pick. 1. Nor can minors not emancipated, or femes covert gain a settlement in this mode, distinct from their parents or husbands. Hallowell v. Gardiner, 1 Greenl. 93.

New trial granted.